Citation Nr: 0843800	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  

In April 2008 correspondence, the veteran appeared to seek 
entitlement to service connection for a back disability.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, in the December 2008 informal hearing 
brief the veteran's represented indicated that he had 
received benefits from the Social Security Administration 
(SSA) for a number of years, in part because of peripheral 
neuropathy.  Because the decision and the records upon which 
this grant of benefits was based are not included in the 
claims folder, these should be obtained on remand.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The veteran submitted a May 2007 private medical report which 
indicates that he was seen by VA physician Dr. Snowden at the 
VA Medical Center (VAMC) in Pensacola, Florida who diagnosed 
him with peripheral neuropathy and suspected that it was 
cause from herbicide exposure during service.  As the most 
recent VA medical record is dated in August 2004, subsequent 
VA medical records should be obtained.

With respect to the veteran's peripheral neuropathy claim, in 
the December 2008 informal hearing brief he contends that a 
VA physician suspected that his peripheral neuropathy was due 
to herbicide exposure during service and requested a VA 
examination and nexus opinion concerning the same.  In light 
of the fact that this claim is being remanded for additional 
treatment records in support of the veteran's claim, the 
prudent and thorough course of action is to afford the 
veteran a VA examination for an opinion as to whether the 
veteran's peripheral neuropathy is related to his service, 
including exposure to herbicides during service.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that a VA 
examination and etiological opinion are necessary to 
determine whether any current peripheral neuropathy of the 
lower extremities is related to the veteran's service.

Finally, the veteran claims that he has bilateral hearing 
loss and tinnitus due to acoustic trauma during service.  He 
was afforded a VA audiological examination in October 2004.  
His service personnel record indicates that his military 
occupational specialty was aircraft mechanic and during the 
examination he indicated that hearing protection was not 
generally available.  Recreationally, he had a history of 
hunting and the examiner noted that he was a right-handed 
shooter.  With respect to tinnitus, he indicated that there 
was a sudden onset of tinnitus approximately ten years ago.  
The examiner opined that the etiology of the tinnitus was 
unknown and that since it began over twenty years after 
separation from service, it was not as likely as not related 
to acoustic trauma incurred during military service.  With 
respect to bilateral hearing loss, he complained of left ear 
hearing loss worse than the right and was diagnosed with a 
moderate to moderately severe sensorineural hearing loss in 
the right ear with a moderately severe to severe 
sensorineural hearing loss in the left ear.  The examiner 
indicated that the veteran's claims file showed hearing 
within normal limits in both ears at separation, and opined 
that his present hearing impairment was not as likely as not 
related to acoustic trauma incurred during military service.

In the December 2008 informal hearing presentation, the 
veteran's representative contended that the VA examiner 
failed to provide a rationale that addressed how a right-
handed shooter had a left ear hearing loss more severe than 
the right and did not discuss the higher frequency hearing 
loss during service.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, as 
the etiology of the veteran's hearing loss remains unclear, a 
remand for an etiological opinion and rationale, and to the 
extent necessary, an additional examination, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain the veteran's VA treatment 
records dated since August 2004.

3.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of ascertaining the nature and etiology of 
any peripheral neuropathy of the lower 
extremities.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinion:

(a).  Diagnose any current peripheral 
neuropathy of the lower extremities.

(b).  Is it as likely as not (50 
percent probability or greater) that 
any current peripheral neuropathy of 
the lower extremities was incurred or 
aggravated during the veteran's 
service, including as due exposure to 
herbicides during service?

4.  Arrange for the VA examiner who 
provided the October 2004 opinion to 
review the veteran's claims folder.  That 
review should be indicated in the report.  
If that examiner is not available, please 
forward the request to another examiner.  
No further examination of the veteran is 
necessary unless the examiner determines 
otherwise.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the October 
2004 VA opinion.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinions:

(a)  Determine the nature and etiology 
of any current bilateral hearing loss.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing loss 
was incurred in or aggravated during 
the veteran's service, including 
exposure to acoustic trauma as an 
aircraft mechanic during service?  
Please discuss the veteran's history as 
a right-handed hunter and shooter, and 
the October 2004 diagnosis of left ear 
hearing worse than the right.  Also 
discuss the significance, if any, of 
the audiometic findings at separation 
from service.

5.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

